United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2213
                        ___________________________

                             Jose Oliveira-Coutinho,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

   Scott Frakes, Director of Nebraska Dept of Correctional Services, sued in
    individual & official capacities; Brian Gage, Warden of Tecumseh State
 Correctional Institution, sued in individual & official capacities; Patti Hughes,
Legal Coordinator (TSCI Librarian) for Tecumseh State Correctional Institution,
sued in individual & official capacities; Brad Hansen, Warden of Tecumseh State
Correctional Institution, in his individual and official capacities; Scott Busboom,
Deputy Warden of Tecumseh State Correctional Institution, in his individual and
  official capacities; April Bulling-June, Associate Warden of Tecumseh State
         Correctional Institution, in her individual and official capacities,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: July 19, 2019
                               Filed: July 24, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                        ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, Nebraska inmate Jose Oliveira-Coutinho
appeals after the district court1 adversely granted summary judgment on his access-to-
courts claim. He challenges the district court’s grant of summary judgment, denial of
his requests for discovery, and denial of his motions for appointment of counsel and
to stay the proceedings while he sought counsel.

       We conclude that the district court did not err in granting summary judgment,
because Oliveira-Coutinho failed to create a genuine issue of material fact as to
whether he was actually injured. See Hartsfield v. Nichols, 511 F.3d 826, 831-32 (8th
Cir. 2008) (discussing actual-injury requirement for access-to-courts claim). We also
conclude that the district court did not abuse its broad discretion in denying Oliveira-
Coutinho’s discovery requests. Finally, we conclude that the district court did not
abuse its discretion in denying Oliveira-Coutinho’s motion for appointment of
counsel, or in denying his motion to stay the proceedings while he sought counsel.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-